[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTIONS FOR ALIMONY AND CHILD SUPPORT
This matter concerns the respective parties Motions for Alimony and Child Support Pendente Lite (#124, 120, 119).
The Court heard the testimony of both parties and witness over three days, 4/10/02, 2/15/02, 3/11/02 and also heard the separate argument of counsel on 4/22/02. The Court considered the testimony of the parties, the evidence presented at the hearing, as well as the factors enumerated in § 46-82 (alimony), § 46b-83 (pendente lite orders) and §46b-84 (support of minor children). The Court has weighed the relevant factors of the respective parties and the needs of the minor children, along with an assessment of the husband's income, assets and the overall family circumstances.
The Court makes the following findings:
 1. There are no current pendente lite support/alimony orders.
 2. Paul Schwabe paid to Lilyan Schwabe, $100,200 on or about March 11, 2002.
 3. There are three minor children of the marriage, Jillian, (d/o/b 7/14/90), Paul (d/o/b 10/6/91 and Nicholas (7/1/94) who reside with the mother at the marital home, 5 Martin Dale, Greenwich, Ct.
4. The defendant husband is the sole income earner.
It is ordered that effective May 1, 2002 and thereafter:
 1. The defendant husband Paul Schwabe shall pay to CT Page 5132 the wife, Lilyan Schwabe, $27,000.00 per month as unallocated alimony and child support, pendente lite.
 2. The parties shall share equally all unreimbursed medical/dental expenses of the children, pendente lite.
THE COURT
DOWNEY, J.